Title: To Thomas Jefferson from United States Senate, 18 March 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            
                            In Senate of the United States.March 18. 1806.
                        
                        The Vice President being absent, the Senate proceeded to the election of a President pro tempore, as the
                            constitution provides, and the honorable Mr. Smith, of Maryland, was elected. 
                  Attest,
                        
                            Sam A. Otis Secretary.
                        
                    